DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Wesley Parker on 12/22/2021.
The application has been amended as follows: 
In the Claims
Claims 1, 5, 11, 17, 18, 20, 21, and 22 are amended as follows:
As to Claim 1:
1. (Currently Amended) An apparatus comprising: 
a first circuitry to select one of a first clock or a second clock; 
a phase locked loop (PLL) to receive an output of the first circuitry as a reference clock to the PLL; and 
a second circuitry coupled to the PLL, wherein the second circuitry is to detect presence or absence of a third clock and to provide a select signal to the first circuitry to: 
select the first clock as the output of the first circuitry if the third clock is present; and 
third clock is absent; and 
a third circuitry to divide [[a ]]the third clock to generate the first clock.
As to Claim 5:
5. (Currently Amended) The apparatus of claim 1, wherein the second clock is generated by a crystal oscillator, and wherein a frequency of the first clock is substantially same as a frequency of the second clock.  
As to Claim 11:
11. (Currently Amended) The apparatus of claim 10, wherein the clock distribution network is a first clock distribution network, wherein the apparatus comprises a second clock distribution network coupled to an output of the second PLL, and wherein an output of the second clock distribution network is received by a memory.  
As to Claim 17:
17. (Currently Amended) The apparatus of claim 13, wherein the second clock is generated by a crystal oscillator, and wherein a frequency of the third clock is substantially same as a frequency of the second clock.  
As to Claim 18:
18. (Currently Amended) A system comprising: 
a processor; 
a memory circuitry coupled to the processor, 
wherein the processor is to send a first clock to the memory circuitry, 
wherein the memory circuitry comprises: a first circuitry to select one of the first clock or a second clock; 

a second circuitry coupled to the PLL, 
wherein the second circuitry is to detect presence or absence of the first a third clock and to provide a select signal to the first circuitry to: 
select the first clock as the output of the first circuitry if the first third clock is present; and 
select the second clock as the output of the first circuitry if the first third clock is absent; 
a third circuitry to adjust up and down pulses from a phase detector of the PLL when the first circuitry selects the second clock; and 
a fourth circuitry to divide [[a ]]the third clock to generate the first clock; and 
a wireless interface to allow the processor to communicate with another device.
As to Claim 20:
20. (Currently Amended) The system of claim 18, wherein the second clock is generated by a crystal oscillator, and wherein a frequency of the first clock is substantially same as a frequency of the second clock.  
As to Claim 21:
21. (Currently Amended) An apparatus comprising: 
a first circuitry to select one of a first clock or a second clock; 
a first phase locked loop (PLL) to receive an output of the first circuitry as a first reference clock to the first PLL; 
a second circuitry coupled to the first PLL, wherein the second circuitry is to detect presence or absence of a third clock and to provide a select signal to the first circuitry to: 
select the first clock as the output of the first circuitry if the third clock is present; and -5- Application No.: 16/440,890 
Attorney Docket No.: 110350-265704 (AB4472-US)select the second clock as the output of the first circuitry if the third clock is absent; 

a second PLL to receive the second reference clock. 
As to Claim 22:
22. (Currently Amended) The apparatus of claim 21, comprises a 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
U.S. Patent Application Publication No. 2005/0190001 to Ogiso does not fairly suggest the following features in combination with the other limitations of the claims:
a second circuitry coupled to the PLL, wherein the second circuitry is to detect presence or absence of a third clock and to provide a select signal to the first circuitry to: 
select the first clock as the output of the first circuitry if the third clock is present; and 
select the second clock as the output of the first circuitry if the third clock is absent; and 
a third circuitry to divide the third clock to generate the first clock.
As to Claim 13:
Ogiso in view of U.S. Patent Application Publication No. 2017/0366190 to Leong does not fairly suggest the following features in combination with the other limitations of the claims:
a first circuitry to detect a valid first clock and to cause a multiplexer to provide a second clock as the reference clock when the first clock is invalid; . . . 

As to Claim 18:
Ogiso in view of Leong does not fairly suggest the following features in combination with the other limitations of the claims:
wherein the second circuitry is to detect presence or absence of the first a third clock and to provide a select signal to the first circuitry to: 
select the first clock as the output of the first circuitry if the first third clock is present; and 
select the second clock as the output of the first circuitry if the first third clock is absent; . . . 
 . . . a fourth circuitry to divide the third clock to generate the first clock; . . . 
As to Claim 21:
None of Ogiso, Leong, Patent Application Publication No. JP 2014/131134 to Ichikura, U.S. Patent No. 3,597,732 to Morimoto, and U.S. Patent Application Publication No. 2014/0173321 to Dobbs et al. (Dobbs) fairly suggest the following features in combination with the other limitations of the claims:
a second circuitry coupled to the first PLL, wherein the second circuitry is to detect presence or absence of a third clock and to provide a select signal to the first circuitry to: 
select the first clock as the output of the first circuitry if the third clock is present; and -5- Application No.: 16/440,890 
Attorney Docket No.: 110350-265704 (AB4472-US)select the second clock as the output of the first circuitry if the third clock is absent; 
a divider to divide an output of the first PLL and to generate a second reference clock; . . . 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL C PUENTES/             Primary Examiner, Art Unit 2849